Citation Nr: 0919025	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected coronary artery 
disease.

3.  Entitlement to an increased rating for coronary artery 
disease with ischemic heart disease and atherosclerotic 
coronary vascular disease, currently rated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in October 1995 with 
more than 23 years of active military service.

These matters come before the Board of Veterans' Appeals 
(Board) from March 2004 and December 2004 rating decisions of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a March 2004 decision, the RO denied a rating in excess of 
10 percent for coronary artery disease and also denied 
entitlement to a TDIU.  A December 14, 2004 rating decision 
increased the rating for the Veteran's coronary artery 
disease to 30 percent disabling, effective January 30, 2003.

A December 2, 2004 RO decision denied entitlement to service 
connection for gout and diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in February 2009, the Veteran's 
representative indicated that in November 2008 the Veteran 
had been admitted to a VA medical facility for treatment 
related to complaints of chest pain.  The February 2009 
letter also revealed that the Veteran had recently been seen 
by three private physicians for treatment.  The Board finds 
that the AOJ should attempt to obtain these relevant records.

As noted on the title page of this decision, one of the 
issues on appeal is entitlement to an increased rating for 
coronary artery disease.  In August 2008, the RO issued the 
Veteran a rating decision that proposed to reduce the 
service-connected coronary artery disease from 30 to 10 
percent disabling.  In October 2008 the Veteran disagreed 
with this proposed reduction.  As there is no further 
indication of any action taken subsequent to the Veteran's 
October 2008 correspondence, the Board finds that the AOJ 
should obtain any additional correspondence, rating actions 
or other materials (such as a temporary claims file) related 
to the August 2008 proposed rating reduction.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
VA and non-VA medical providers from whom 
he has received treatment for his 
coronary artery disease, gout, and/or 
diabetes, since his discharge from 
service, to include, in particular, the 
providers noted (Dr. Elizabeth A. Ebert, 
Dr. V. Ratnam Poladarapu, Dr. David A. 
Stulman) in the Veteran's February 2009 
letter .  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the Veteran, and which 
have not already been associated with the 
claims folder.

All VA medical records pertaining to 
examination or treatment the Veteran 
received from the VA facility in Temple, 
Texas, on November 11, 2008, should also 
be secured and associated with the claims 
file.

2.  The AOJ should ensure that all 
documents pertaining to the August 2008 
proposed reduction of the Veteran's 
coronary artery disease disability should 
be obtained and associated with the 
claims file.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for gout, entitlement to 
service connection for diabetes mellitus, 
entitlement to an increased rating for 
coronary artery disease, and entitlement 
to a TDIU.  If any of the benefits sought 
are not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

